Title: To Thomas Jefferson from Lauren Barns, 30 May 1805
From: Barns, Lauren
To: Jefferson, Thomas


                  
                     May it please Your Excellency 
                     
                     Southington (Conn.) 30th May 1805
                  
                  The consideration of my impropriety in attempting to detach your Excellency’s mind from the concerns of a great nation, to attend to those of an individual; & of my presumption, that, being an unfortunate young man, whose name is scarcely known beyond the small circle of his acquaintance, & a total Stranger to your Excellency, should solicit favors before it has been in his power to render Services; these, added to my youth and inexperience, which preclude the possibility of addressing Your Excellency with becoming respect, conspire to fill me with so great a degree of diffidence that I almost recoil from my undertaking. I am however Greatly releived by a Sense of Your Excellency’s unbounded goodness & benevolence, which, together with the pleasing hope that your Excellency will commiserate my unfortunate situation & wipe with a lenient hand the tear from the brow of Sorrow, triumphs over every other consideration, and incites me to proceed without farther apology—
                  My Father (Daniel Barns, who was a Captain in the Continental army) was reduced to poverty by the depreciation of Continental money, in which not only his pay for Services in the army, but his little patrimony was vested. His family being large and expensive he was unable to give me any education, excepting only what might be acquired at our village Schools.
                  At the age of fourteen I was put on apprentice to the tinplate working business, which, though a very good & profitable trade, was very irksome to me. My extreme attachment to books & desire of acquiring information increased with my years, and I had no time to devote to reading, except the hours by nature allotted for rest. My friends lent me some books, & when my daily work was done, & my companions either at rest or their amusements, I usually spent two or three hours in reading History or Geography, or in Studying Arithmetic or English Gramur. My progress was slow, as I had not the benefit of a teacher. In this situation I was extremely discontented and my health was daily impairing. My Constitution is far from the robust, and I found that my exercise both of body and mind was more than I could endure; it therefore became necessary to leave off reading.
                  At the age of nineteen I determin’d to purchase the remainder of my time, & to work as a Journeyman in the Southern States, where wages are greater, till I could be enabled to pay up the notes which I must give for the two years I had then to serve, & then to go into the study of Law. To this measure I was advised by some of my friends who then promised to render me some assistance after I should pay for my time. About this time (AD 1800) after a Serious examination of the great political question I declared myself a Republican, & openly espoused the cause. This was esteemed a “damnable heresy,” and I was immediately denominated, Atheist, Deist, Infidel, Disorganizer, Jacobin and every opprobrious epithet that malice could invent, or our Self-righteous Priest could furnish for the use of his his obsequious adherents. At this time there were not in that town (Bristol, Conn.) more than 3 or 4 Republicans, & these so Silent on the subject that I was forced to bear the united Curse of Priest and people. I soon found that I must forsake my Political creed, or that my former friends would forsake me. I then declared, & have never been guilty of a departure from the declaration, that no consideration should move me, nor threats, nor flateries persuade me to disguise my sentiments or to act contrary to the dictates of conscience. Republicanism soon began to increase, when I went to the Southward and work’d at my trade at Elizabeth-Town, (N.J.) Wilmington (N.C.) & Lancaster (Penn.) Successively and after I return’d, work’d in this town a few months & commenced the Study of Law on the first of November 1803—
                  I commenced my studies under as many disadvantages, perhaps, as any young man in America would think of encountering. My little Stock did not amount to quite one hundred Dollars, & the aid I expected from those that formerly called themselves my friends was cut off on account of my political principles. My father poor & opposed to me in political opinion. With the exception of a few young men, every one of my relations are federal & will assist me only upon Condition of my Joining their party. Nor are these the only men that have attempted to bribe me; but I have been Repeatedly assured by federal men of some consequence that, If I would Join their party and assist them as faithfully as I have done the Republicans I shall not want for assistance to complete my Studies. Great God! Is it not Enough that fortune has been so parsimonious to me as scarcely to allow the necessaries of Life, but those very men that ought to be my friends, and still profess to be such, must attempt to take an undue advantage of my Situation & deprive me of, the little all I have, my honor. Thank heaven, I have been endow’d with a Spirit to spurn their base offers and with them the base animals in the shape of men that could descend to such despicable meanness; & am determin’d not to “bow my knee” to the unhallowed “Baal” of aristocracy, nor kiss the image of Moses and Aaron display’d in Connecticut Church & State Union.
                  By the assistance of some Republican friends I have been enabled to pay my Quarterly Bills to the 1st Inst. (i.e.) Eighteen months, (one half of the time required by the bar of this state for those that have not a liberal education.) I find this to be a very critical Period of my life: I have no money, & know not how to procure any in order to pursue my Studies. If I should give up the idea of completing my studies, I should not be qualified for any kind of business, nor could I pursue any with the least degree of avidity after Suffering so severe a disappointment, but should be totally useless to myself & to the world. At the thoughts of this I cannot but Shudder, especially when I take a retrospective view the ardour with which I have pursued every honest means in my Power, to acquire the little legal knowledge that I now have, & which is of such a nature as to be useless, unless it is Completed.
                  To Sacrifice my principles at the Shrine of Ambition, is a measure that I cannot but detest.
                  In this unfortunate dilemma I have the Presumption to address your Excellency, under the Pleasing hope that your Excellency’s well known benevolence would extend itself to an unhappy young man, whose greatest ambition is to complete his Studies, and thereby be enabled to obtain a livilehood by his industry & lay a foundation for future usefullness: To attain which desirable end, he humbly begs your Excellency to grant him a little pecuniary assistance; for without a benefactor & such assistance he finds it impossible to pursue his studies.
                  My poverty forbids me to promise any Pecuniary Return, I can only say, that if fortune Should smile on & enable me I would then Gladly cancel the weighty obligation, and at all events Shall never cease to offer the little all that lies in my power the tribute of unfiegnd thanks, flowing from a gratefull heart.
                  I have given a Sketch of my history, not because I deem’d it interesting, but merely to Show your Excellency that I have not “Called upon Hercules before I applied my own Shoulder to the wheell”; I have told my simple story without attempting a gloss, because I deem it more honorable to state facts simply, than to lie, Rhetorically—
                  I could produce vouchers to every part of my story But I forbear to do it for two important reasons. In the first place, because I do not know of any of my acquaintance who are known to your Excellency, & therefore did not deem their Certificates any better than my simple statement of facts; well knowing that many vouchers to a falshood, cannot make it true, & that truth will stand of itself. But the weightier reason is, because that no person whatever knows of my applying to your Excellency, no do I, at Present, intend that it shall be known.
                  If I should be so unhappy as not so far to merit your Excellency’s attention & compassion as to obtain my request, I should never repine, but conclude that your Excellency was actuated by some wise & worthy motives, & should set down my failure on the long list of misfortunes & strive to bear them all With fortitude & composure of mind. If such should be my unhappy lot, I pray your Excellency to forgive this act of Presumtive folly in me, an act that nothing but an imperious necessity, Occasiond by a Steady adherence to my Political integrity, could Have drove me to; & pass an act of oblivion in my favor.
                  But if on the contrary your Excellency should think my unhappy Situation deserved commiseration & Should grant my request, a life spent in faithfullness to your Excellency I should deem inadequate to so great an act of Benevolence, no less than raising me from lowest pit of despondency to the Highest pinacle of hope.
                  In such case I hope your Excellency will be pleasd to enclose a Bank-bill & send by the mail, as this is a post-town. His excellency will be pleased to regulate the sum by his opinion of my deserts; However trifling the sum might be, it would be received with the most unbounded thankfullness & it would give me highest possible satisfaction know the reception this letter will meet with from your Excellency.
                  That this Country may be long happy under your Excellency’s wise & Just administration, that your Excellency’s few & feeble enemies may forthwith lay down their poisond Shafts of falshood & malice, their long tried & fruitless weapons of warfare, and render to your Excellency the homage of well deserved praises; & that your Excellency may long enjoy life & health and a double portion of  Blessing is the fervent prayer of 
                  Your Excellency’s very humble Servant
                  
                     Lauren Barns 
                     
                  
               